BROADDUS, P. J.
This is an action for trespass, wherein plaintiff claims actual and punitive damages for an alleged assault upon his person by the defendant. The defendant in his answer denied the assault alleged, and alleges, that plaintiff made the first assault and that he acted in self-defense; and he further alleges that plaintiff assaulted and injured him for which he claims both actual and punitive damages. The suit was also brought against Philip Kneib, senior, and Albert Kneib, but as the court directed a verdict in their favor they are not parties to the appeal.
At the September term, 1906, of the court there was a trial by a jury which returned the following verdict : “We the jury in the above-entitled cause, find for the plaintiff and assess his exemplary damages at fifty dollars ($50).”
The defendant during the term filed a motion to set aside all that part of the verdict returned by the jury, for various causes, among which is', that, the verdict was not valid and not sufficient to sustain a judgment. The court' sustained the motion and arrested the judgment. The defendant then filed the following motion omitting caption:
“Now comes the defendant, Philip Kneib, Jr., and moves the court to render and enter judgment in this case against the plaintiff and in favor of the defendant *208because and in accordance with the record in the case, the defendant is entitled to a judgment in his favor.
“That the jury rendered a verdict in defendant’s favor to the effect that the plaintiff was not entitled to recover of the defendant any sum whatever in this suit, and therefore the defendant is entitled to a judgment in his favor.”
The court overruled this motion at the January term, 1907. The defendant excepted to the action of the court in overruling said motion, and the cause was retried at the same term when plaintiff obtained a verdict for $340, actual and $50 exemplary damages, upon which judgment was rendered for actual damages and defendant appealed. The question of prime importance is as to the effect of the verdict of the jury on the firsttj trial. If the finding in that instance was in law, thaij¡ plaintiff was not entitled to recover for actual damages;' the subsequent trial was unauthorized and therefor^ nugatory.
The question is not a new one. In Hoagland v. Amusement Company, 170 Mo. 335, it is held: “Actual damages must be found as predicate for the recovery of exemplary damages.” The jury in that case returned a verdict for the plaintiff for exemplary damages in the sum of one cent, but gave no compensatory damages. The court reversed the cause on the ground that: “The jury in finding for plaintiff in effect found that defendants arrested the plaintiff and cursed and abused him without any lawful excuse or reason therefor, and upon that finding he was entitled to have actual damages in some amount assessed in his favor.” “In an action by a husband for the seduction and debauchment of his wife, a verdict for the plaintiff constitutes a basis for both actual and punitive damages. . . . “And where the jury find the issues for the plaintiff and assesses punitive damages they should at least assess some com*209pensatory damages.” [Mills v. Taylor, 85 Mo. App. 111.]
It is, however, contended that since the enactment of the statute requiring a plaintiff to allege exemplary damages separate and apart from any claim for actual damages, it became as a matter of law two suits or statements in two different counts, arid that a verdict on one count wherein both are submitted to the jury and nothing said as to the other count there is a verdict for defendant on that count. And such is the rule in general. [Downing v. Railway, 70 Mo. App. 657; Hoyle v. Farquharson, 80 Mo. 377.] Rut the statute could not apply to actions for damages for the reasons given in Mills v. Taylor, supra, and Hoagland v. Amusement Company, supra. A change of the form of pleading would not do away with the principle of law.
On the second trial and from which the appeal is taken the respective parties introduced evidence tending to support their different theories of the cause, and it was submitted to the jury on the instructions given by the court. It is to the action of .the court in giving and refusing instructions to which our attention has been directed by the appellant. •
Instruction numbered one given for the plaintiff tells the jury they should find for the plaintiff, if they believe from the evidence that defendant maliciously assaulted plaintiff, and that in so doing “he was not acting in self-defense of his person, or of his father.” The error alleged is that it leaves to the jury to say what constitutes “self-defense or in defense of his father.” We are persuaded that there was no error in that respect. Self-defense or self-preservation in the first place is truly said to be a law7 of nature, which accompanies a man from the cradle to the grave. He is born with the knowledge and it goes with him through life and he needs no lawyer or court to define it for him. *210It is not the law of the State except by recognition. It is a law of instinct which the lower animals possess to a greater or less degree. And no language can define it so clearly as it is felt by normal man. And we do not think the instruction ignores the defense set out in defendant’s answer.
Instruction numbered two given for plaintiff told the jury, “that the burden rested upon the defendant to prove that plaintiff assaulted him before you can give him any damages.” The objection is that the instruction leaves it to the jury to say what constituted an assault. If there is any defect in the instruction it was waived by the defendant as his instruction to the jury contains the word without definition. He has no right to complain of that of which he is guilty himself.
The objection to the term actual 'damages used in plaintiff’s fourth instruction is also hypercritical. But it was faulty in another respect viz., as to exemplary damages. The jury were told, that in estimating such exemplary damages they might take into consideration the standing of the parties in the community and also the mental anguish, pain, humiliation and disgrace, if any, which plaintiff suffered on account of his being assaulted.” The fault lies in submitting elements of actual under the head of exemplary damages. But we can not see how defendant could have been injured by the error. So far as he is concerned it cannot matter whether he,pays the damages assessed under one name or another. But as plaintiff entered a remittitur as to all that part of the verdict given for exemplary damages the defendant was not injured, and he has now no cause of complaint.
The court refused to give the following instruction asked by defendant:
“The court instructs the jury that when the plaintiff got into the wagon of Philip Kneib, senior, and for the purpose of taking the corn away from Philip Kneib, *211Sr., and .Philip Kneib, Jjfr., then undertook to prevent him from so doing and plaintiff laid his hands upon the person of said Philip Kneib, Sr., the plaintiff then committed an assault and battery upon said Philip Kneib, Sr., and his conduct was in violation of the law.” There is one very serious objection to said instruction, and that is, it seeks to make an assault and battery out of the fact that plaintiff merely laid his hand on defendant’s father Philip Kneib, Sr. Such an act of itself did not constitute an assault and battery. In order to ! have made it such, the act must have been accompanied ' with anger or some other circumstance, of the kind evincing hostility.
Affirmed.
All concur.